UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 AZUKA IWUCHUKWU,

                Plaintiff,

         v.                                             Civil Action No. 21-1980 (FYP)

 ARCHDIOCESE FOR THE MILITARY
 SERVICES, et al.,

                Defendants.



                                  MEMORANDUM OPINION

       Plaintiff Azuka Iwuchukwu is a former Catholic priest who worked at Georgetown

University Hospital and the Department of Veterans Affairs; he brings this suit to seek

reinstatement of his ecclesiastical “faculties and endorsement,” which authorize him to serve as a

priest. Defendants Archdiocese for the Military Services and Archbishop Timothy Broglio

revoked Plaintiff’s faculties and endorsement after he was accused of sexual abuse by a former

patient at Georgetown University Hospital. Plaintiff challenges the decision of the Archdiocese

and the Archbishop to deny him restoration of his pastoral privileges. Plaintiff asserts that

Defendants violated his rights under the Fourteenth Amendment of the United States

Constitution and the D.C. Human Rights Act, D.C. Code § 2-1402.61. Defendants move to

dismiss, arguing that the Court lacks subject-matter jurisdiction to hear this case and that the

Complaint fails to state a claim upon which relief can be granted. The Court agrees and will

grant the Motion to Dismiss.
                                               BACKGROUND

         In 2006, Plaintiff Azuka Iwuchukwu worked at Georgetown University Hospital as a

Catholic priest. See ECF No. 1 (Complaint), ¶ 10. He received authorization to serve in that role

from the Archdiocese of Washington, in the form of “faculties” and an “endorsement.”1 See

Compl., ¶ 11. “Faculties” confer “religious permission to celebrate Mass and the sacraments in a

particular diocese;” and an “endorsement” verifies that a minister “is in good standing with his or

her religious community.” See ECF No. 13 (Defendants’ Motion to Dismiss) at 3 (quotation

marks omitted). In the fall of 2007, Iwuchukwu provided counseling services to J.V., a then 29-

year-old patient who had been admitted to the hospital due to her mental illness. Id., ¶ 12; see

also Compl., Ex. A (Letter from J.V. to President of Georgetown University Hospital), at ECF p.

12 (describing and commending Iwuchukwu’s services during J.V.’s stay).

         Iwuchukwu ended his employment at the hospital in 2011 to work at the Department of

Veterans Affairs in Delaware.2 See Compl., ¶ 13. For this new job, he received faculties and an

endorsement to serve as a priest from the Archdiocese for the Military Services (“Archdiocese”).

Id., ¶ 14. In 2012, Iwuchukwu filed a claim against the Department of Veterans Affairs with the

Equal Employment Opportunity Commission, alleging discrimination and a hostile work

environment. Id., ¶ 15.

         Approximately six years later, on September 11, 2018, Iwuchukwu learned from




1
         Organizations that employ priests rely on ecclesiastical jurisdictions within the Catholic Church, such as
the Archdiocese of Washington and the Archdiocese for the Military Services, to certify that clergy are authorized to
provide religious services. See Defs. Mot. at 3.
2
         Plaintiff refers to the “Delaware Department of Veterans Affairs” in his Complaint and briefing. See
generally Compl.; ECF No. 16 (Plaintiff’s Opposition). Defendants contend that Iwuchukwu actually worked for
the U.S. Department of Veterans Affairs in Delaware. See Defs. Mot. at 4 n.1. Since this fact is not material to the
Court’s analysis, the Court will simply refer to Plaintiff’s former employer as “the Department of Veterans Affairs.”
                                                         2
Archbishop Broglio that J.V. had accused him of sexually abusing her during her stay at

Georgetown University Hospital in 2007. See id., ¶¶ 17, 20. J.V. alleged that Iwuchukwu

sexually abused her at the hospital and at a campground in Erie, Pennsylvania, when Plaintiff

visited her family’s home. Id., ¶¶ 17–18; Compl., Ex. B (Polygraph Examination Report from

Jeremiah P. Hanafin), at ECF p. 14; see also Compl., ¶ 27 (referencing J.V.’s allegations of

rape).

         In short order, the Archdiocese revoked Iwuchukwu’s faculties and endorsement to serve

as a priest, despite his protestations that he was innocent. See Compl., ¶¶ 21, 23. The

Archdiocese also reported the allegation of sexual abuse to law enforcement officials in

Washington, D.C., and in Pennsylvania. Id., ¶ 22. Although neither jurisdiction pursued charges

against Iwuchukwu, and Iwuchukwu submitted polygraph results that indicated that his denials

of misconduct were true, id., ¶¶ 24–27, Archbishop Broglio declined to reinstate Iwuchukwu’s

faculties and endorsement. Id., ¶ 28. In a letter to Iwuchukwu, the Archbishop expressed

concern about the “gravity of the accusations,” and noted that the authorities in the District of

Columbia and in Pennsylvania “have not declared that [Iwuchukwu is] innocent.” See Compl.,

Ex. C (Letter from Archbishop Broglio to Iwuchukwu, dated Oct. 15, 2019), at ECF p. 18.

Further, the Archbishop stated his belief that the “authorities have not, and likely will not,

investigate the PA/Georgetown allegations because the statutes of limitations in both

jurisdictions have run out.” Id. Because the Archbishop declined to restore Iwuchukwu’s

faculties and endorsement, he “lost his employment with the . . . Department of Veterans

Affairs,” and “has been unable to obtain employment as a Catholic Priest.” See Compl., ¶¶ 30–

31.


                                                  3
       On July 21, 2021, Iwuchukwu filed suit against the Archdiocese and Archbishop Broglio

in this Court. See generally Compl. In his Complaint, Iwuchukwu alleges (1) that the

Archbishop’s decision not to reinstate his faculties and endorsement deprived him of a property

right without due process of law, in violation of the Fourteenth Amendment, see id., ¶¶ 32–36;

(2) that the Archbishop’s decision constituted retaliation against him for filing an employment-

discrimination claim against the Department of Veterans Affairs, in violation of the D.C. Human

Rights Act (“DCHRA”), id., ¶¶ 37–40 (citing D.C. Code § 2-1402.61); and (3) that the

Archdiocese is liable for the Archbishop’s actions under the doctrine of respondeat superior, id.

¶¶ 41–43. As recompense for these alleged wrongs, Iwuchukwu seeks reinstatement of his

faculties and endorsement, compensatory and punitive damages, and attorney’s fees. See id.,

¶¶ 36, 40, 43. On October 1, 2021, Defendants moved to dismiss the Complaint under both Rule

12(b)(1) and Rule 12(b)(6) of the Federal Rules of Civil Procedure, arguing that the Court lacks

subject-matter jurisdiction, and that Iwuchukwu has failed to state claims upon which relief can

be granted. See generally Defs. Mot.

                                       LEGAL STANDARD

I.     Subject-Matter Jurisdiction

       When a defendant brings a Rule 12(b)(1) motion to dismiss, the plaintiff must

demonstrate by a preponderance of the evidence that the court has subject-matter jurisdiction to

hear his claims. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992); U.S. Ecology, Inc.

v. U.S. Dep’t of Interior, 231 F.3d 20, 24 (D.C. Cir. 2000). “Because subject-matter jurisdiction

focuses on the court’s power to hear the plaintiff’s claim, a Rule 12(b)(1) motion imposes on the

court an affirmative obligation to ensure that it is acting within the scope of its jurisdictional


                                                   4
authority.” Grand Lodge of Fraternal Order of Police v. Ashcroft, 185 F. Supp. 2d 9, 13 (D.D.C.

2001). As a result, “the plaintiff’s factual allegations in the complaint . . . will bear closer

scrutiny in resolving a 12(b)(1) motion than in resolving a 12(b)(6) motion for failure to state a

claim.” Id. at 13–14 (cleaned up).

        In policing its jurisdictional bounds, the court must scrutinize the complaint, treating its

factual allegations as true and granting the plaintiff the benefit of all reasonable inferences that

can be derived from the alleged facts. See Jerome Stevens Pharms., Inc. v. FDA, 402 F.3d 1249,

1253 (D.C. Cir. 2005). The court, however, need not rely “on the complaint standing alone,” as

it may also look to undisputed facts in the record or resolve disputed ones. See Herbert v. Nat’l

Acad. of Sci., 974 F.2d 192, 197 (D.C. Cir. 1992) (citations omitted). By considering documents

outside the pleadings on a Rule 12(b)(1) motion, a court does not convert the motion into one for

summary judgment, as “the plain language of Rule 12(b) permits only a 12(b)(6) motion to be

converted into a motion for summary judgment” when a court considers documents extraneous

to the pleadings. Haase v. Sessions, 835 F.2d 902, 905 (D.C. Cir. 1987) (emphasis in original).

II.     Failure to State a Claim

        To survive a motion to dismiss under Rule 12(b)(6), a complaint must “state a claim upon

which relief can be granted.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 552 (2007).

Although “detailed factual allegations” are not necessary to withstand a Rule 12(b)(6)

motion, id. at 555, “a complaint must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 570). A plaintiff may survive a Rule 12(b)(6) motion even if

“‘recovery is very remote and unlikely,’” but the facts alleged in the complaint “must be enough


                                                   5
to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555–56

(quoting Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)).

                                           ANALYSIS

I.     Lack of Subject-Matter Jurisdiction

       Defendants first argue that the ecclesiastical abstention doctrine bars the Court from

reviewing the Archbishop’s decision to withhold Iwuchukwu’s religious faculties and

endorsement. See Defs. Mot. at 8–11. The Court will analyze this argument under Rule

12(b)(1), as “that approach is consistent with the long-standing practice of treating questions of

ecclesiastical entanglement as jurisdictional.” Gregorio v. Hoover, 238 F. Supp. 3d 37, 46

(D.D.C. 2017).

       The ecclesiastical abstention doctrine is grounded in the First Amendment, which

instructs that “Congress shall make no law respecting an establishment of religion, or prohibiting

the free exercise thereof.” See U.S. Const., amend. I. The First Amendment’s two clauses

concerning religion provide dual protections to ensure that churches can freely determine the

composition of their clergy: “The Establishment Clause prevents the Government from

appointing ministers, and the Free Exercise Clause prevents it from interfering with the freedom

of religious groups to select their own.” Hosanna-Tabor Evangelical Lutheran Church & School

v. EEOC, 565 U.S. 171, 184 (2012). Drawing on the Free Exercise Clause, “a long line of

Supreme Court cases [have] affirm[ed] the fundamental right of churches to ‘decide for

themselves, free from state interference, matters of church government.’” EEOC v. Catholic

Univ. of Am., 83 F.3d 455, 462 (D.C. Cir. 1996) (quoting Kedroff v. St. Nicholas Cathedral of

Russian Orthodox Church in N. Am., 344 U.S. 94, 116 (1952)).


                                                 6
        Under the ecclesiastical abstention doctrine, courts are forbidden from reviewing

decisions involving “matters of church government as well as those of faith and doctrine.”

EEOC v. Catholic Univ. of Am., 83 F.3d at 462; accord Serbian E. Orthodox Diocese v.

Milivojevich, 426 U.S. 696, 713–15 (1976). Thus, “whenever . . . questions of discipline, or of

faith, or ecclesiastical rule, custom, or law have been decided by . . . church judicatories . . . , the

legal tribunals must accept such decisions as final, and as binding on them, in their application to

the case before them.” Serbian E. Orthodox Diocese, 426 U.S. at 710 (quoting Watson v. Jones,

13 Wall 679, 727 (1872)). As a result, “the role of civil courts in the resolution of religious

controversies that incidentally affect civil rights” is “limit[ed].” Id. at 710. The Supreme Court

has justified the ecclesiastical abstention doctrine by noting that “if anyone aggrieved by [a

church’s] decisions could appeal to the secular courts and have them reversed,” the “total

subversion of such religious bodies” would result. See id. at 711 (quoting Watson v. Jones, 13

Wall at 728–29); see also id. at 709 (warning that allowing judicial review would create

“substantial danger that the State will become entangled in essentially religious controversies or

intervene on behalf of groups espousing particular doctrinal beliefs”).

        Among the matters that the ecclesiastical abstention doctrine shields from judicial review

is a religious organization’s “determination of whose voice speaks for the church.” Minker v.

Baltimore Annual Conference of United Methodist Church, 894 F.2d 1354, 1356 (D.C. Cir.

1990) (cleaned up) (refusing to consider plaintiff’s age discrimination claims due to abstention

doctrine). The D.C. Circuit has made clear that a church’s choice of clergy “is per se a religious

matter,” id., and “courts have refused to interfere with the basic ecclesiastical decision of

choosing the minister or priest of a church.” Burgess v. Rock Creek Baptist Church, 734 F.


                                                   7
Supp. 30, 33 (D.D.C. 1990) (citations omitted).

       In the instant case, Iwuchukwu challenges the Archdiocese’s denial of his faculties and

endorsement; and he asks the Court to order that his pastoral privileges be reinstated. See

Compl., ¶¶ 1, 36, 40, 43. But when Archbishop Broglio declined to reinstate Iwuchukwu’s

privileges, the Archbishop determined that Iwuchukwu could not speak for the church. See

Minker v. Baltimore Annual Conference of United Methodist Church, 894 F.2d at 1356. This

decision reflected the Archbishop’s concern about the cloud of possible criminal conduct cast by

J.V.’s sexual abuse allegations, which were never resolved by any official investigation. See

Letter from Archbishop Broglio to Iwuchukwu, at ECF p. 18. Such a judgment by a church

leader plainly concerns the composition of the clergy and a matter of church discipline — issues

that are “at the core of ecclesiastical concern.” Serbian E. Orthodox Diocese, 426 U.S. at 717;

see Minker v. Baltimore Annual Conference of United Methodist Church, 894 F.2d at 1356;

Burgess v. Rock Creek Baptist Church, 734 F. Supp. at 33.

       Moreover, the conferral of faculties and an endorsement on a priest is a purely religious

decision that cannot be reviewed by courts. See Serbian E. Orthodox Diocese, 426 U.S. at 710.

Faculties are the “means by which the . . . archbishop, confers permission to a visiting priest . . .

to hear confessions, say Mass, preach, and administer the sacraments of the Roman Catholic

Church.” Bouchard v. New York Archdiocese, No. 04-cv-9978, 2007 WL 2728666, at *4 n.2

(S.D.N.Y. Sept. 19, 2007). Similarly, those seeking the church’s endorsement are requesting the

church’s approval “to take [the] position of a Catholic chaplain,” Turner v. Parsons, 620 F.

Supp. 138, 142 (E.D. Pa. 1985); and such a request requires the church to determine whether the

candidate is “in good standing with the faith group or denomination” and “is qualified to perform


                                                  8
the full range of ministry, including all sacraments, rites, ordinances, rituals and liturgies

required by members of the faith group.” See Department of Veterans Affairs, VHA Directive

1111, § 3(c) (July 21, 2021).3 The Court is not able to review such questions of “ecclesiastical

cognizance.” Serbian E. Orthodox Diocese, 426 U.S. at 710; see id. at 717–18; see also Watson

v. Jones, 80 U.S. at 729 (“It is not to be supposed that the judges of the civil courts can be as

competent in the ecclesiastical law and religious faith of all these bodies as the ablest men in

each are in reference to their own.”).

        Contrary to Plaintiff’s contention, the Court cannot hear his claim merely because he was

denied his faculties and endorsement due to “alleged sexual abuse” instead of strictly “religious

reasons.” See ECF No. 16 (Plaintiff’s Opposition) at 14. Although it is true that J.V.’s

unresolved accusations are not necessarily a matter of religion, the Archbishop’s motivations and

decision-making process in this realm are entirely insulated from judicial review. See Pardue v.

Center City Consortium Schools of Archdiocese of Washington, Inc., 875 A.2d 669, 674–75

(D.C. 2005) (“[E]valuation [by the court] would require the very inquiry into the Archdiocese’s

motivation that the Free Exercise Clause forbids.”); see also NLRB v. Catholic Bishop of

Chicago, 440 U.S. 490, 502 (1979) (“It is not only the conclusions that may be

reached . . . which may impinge on rights guaranteed by the Religion Clauses, but also the very

process of inquiry” into “the good faith of the position asserted by the clergy[] . . . .”). Plaintiff

here asks the Court to undertake an inquiry that falls squarely within the ambit of the




3
          When analyzing questions of jurisdiction, courts may consider documents outside the pleadings. See
Herbert v. Nat’l Acad. of Sci., 974 F.2d at 197. Its decision to look beyond the complaint does not convert a motion
to dismiss under Rule 12(b)(1) into a motion for summary judgment. See Haase v. Sessions, 835 F.2d at 905
(stating that “the plain language of Rule 12(b) permits only a 12(b)(6) motion to be converted into a motion for
summary judgment” when a court considers documents extraneous to the pleadings).
                                                         9
ecclesiastical abstention doctrine. The Court lacks jurisdiction to hear the issues in this case and

must grant Defendants’ Motion to Dismiss.4

II.      Failure to State a Claim

         Even if the Court had jurisdiction over Iwuchukwu’s case, his claims still could not

survive Defendants’ Motion to Dismiss. Iwuchukwu alleges claims under the Fourteenth

Amendment, the DCHRA, and the doctrine of respondeat superior. See Compl., ¶¶ 32–43. But

his allegations fail to satisfy key elements of each cause of action.

         Iwuchukwu’s constitutional claim falters at the outset, as Iwuchukwu does not challenge

state action. As its text clearly states, the Fourteenth Amendment protects individuals only from

the conduct of state actors. See U.S. Const., amend. XIV (“No State shall make or enforce any

law which shall abridge the privileges or immunities of citizens of the United States; nor shall

any State deprive any person of life, liberty, or property, without due process of law; nor deny to

any person within its jurisdiction the equal protection of the laws.”) (emphasis added); United

States v. Morrison, 529 U.S. 598, 621 (2000) (stating the “time-honored principle that the

Fourteenth Amendment, by its very terms, prohibits only state action”). Because the Fourteenth

Amendment offers no relief for acts perpetrated by private parties, Iwuchukwu’s contention that

the Archbishop, a private actor, deprived him of a property right without due process of law fails



4
          Defendants also argue that Plaintiff’s claims and request for damages are foreclosed by the ministerial
exception, a related doctrine that bars judicial inquiry into employment relationships between religious organizations
and their ministers. See Defs. Mot. at 11–14; Hosanna-Tabor, 565 U.S. at 188; see also Our Lady of Guadalupe
School v. Morrissey-Berru, 140 S. Ct. 2049, 2060 (2020) (“[C]ourts are bound to stay out of employment disputes
involving those holding certain important positions with churches and other religious institutions.”); EEOC v.
Catholic University of America, 83 F.3d 455, 461 (D.C. Cir. 1996) (holding that the Free Exercise Clause “precludes
civil courts from adjudicating employment discrimination suits by ministers against the church or religious
institution employing them”). Because the ministerial exception applies to employment disputes, and Iwuchukwu
was not employed by the Archdiocese, see Compl., ¶ 3; Defs. Mot. at 15, the Court concludes that ecclesiastical
abstention provides the more suitable ground on which to decide the Motion.
                                                         10
to state a claim.5

         Plaintiff’s retaliation claim under the DCHRA fares no better. Iwuchukwu alleges that

Defendants retaliated against him for filing a complaint with the EEOC, relying on D.C. Code

§ 2-1402.61. That provision states:

             It shall be an unlawful discriminatory practice to coerce, threaten, retaliate
             against, or interfere with any person in the exercise or enjoyment of, or on
             account of having exercised or enjoyed, or on account of having aided or
             encouraged any other person in the exercise or enjoyment of any right
             granted or protected under this chapter.

See D.C. Code § 2-1402.61. The DCHRA, however, also contains an exception for religious

organizations. In Section 1401.03(b), the DCHRA provides:

             Nothing in this chapter shall be construed to bar any religious or political
             organization . . . from limiting employment, or admission to or giving
             preference to persons of the same religion or political persuasion as is
             calculated by the organization to promote the religious or political
             principles for which it is established or maintained.

See id. § 2-1401.03(b). In his letter to Iwuchukwu, Archbishop Broglio stated that he “must

come to th[e] conclusion” to decline to restore Plaintiff’s faculties and endorsement based on

“the gravity of the accusations,” and noted that the matter “is governed by the essential norms

and the Dallas Charter.” See Letter from Archbishop Broglio to Iwuchukwu, at ECF p. 18

(referencing policies established by the United States Conference of Catholic Bishops that



5
          Furthermore, Iwuchukwu lacks a property right that would be protected by the Due Process Clause. The
Supreme Court has stated that a property interest in employment is created not by the Constitution but “by existing
rules or understandings that stem from an independent source such as state law — rules or understandings that
secure certain benefits and that support claims of entitlement to those benefits.” Bd. of Regents of State Colleges v.
Roth, 408 U.S. 564, 577 (1972); see also Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 538–39 (1985)
(holding that respondents had property interest only because Ohio statute provided for civil service protections).
Plaintiff has not identified any source of law that protects his receipt of faculties and an endorsement from the
Archdiocese. Rather, the Archdiocese had “no obligation to grant endorsement or faculties to a priest.” See Letter
from Archbishop Broglio to Iwuchukwu, at ECF p. 18; see also Defs. Mot. at 8 (“[T]he correspondence with the
Archdiocese and Archbishop appended to Plaintiff’s complaint confirms that the act was discretionary.”).
                                                          11
govern the handling of sexual-abuse allegations). The Archbishop’s decision thus relied on the

Catholic Church’s internal policies, and it therefore falls under the DCHRA’s exception that

allows a religious organization to “limit admission” in order “to promote the religious . . .

principles for which it is established or maintained.”6 See D.C. Code § 1401.03(b). As a result,

Plaintiff fails to state a viable claim under the DCHRA.

         Iwuchukwu’s final claim seeks to hold the Archdiocese liable for the Archbishop’s acts

under the doctrine of respondeat superior. See Compl., ¶¶ 41–43. This claim cannot survive

because Plaintiff has failed to plead a tortious act by the Archbishop for which the Archdiocese

could be liable. “‘Respondeat superior’ is not an independent tort claim, but rather a legal theory

of vicarious liability that transfers liability from an agent to its principals.” Simmons v. Skelonc,

No. 20-2845, 2021 WL 3207042, at *7 (D.D.C. July 29, 2021) (citations omitted); see also

Convit v. Wilson, 980 A.2d 1104, 1114 (D.C. 2009) (“Vicarious liability . . . is merely a legal

concept used to transfer liability from an agent to a principal and includes the theory of

respondeat superior as developed in agency law.”). Without an underlying tort, Iwuchukwu’s

invocation of respondeat superior does not state a claim upon which relief can be granted; it

therefore must be dismissed. See Compl., ¶¶ 41–43; Defs. Mot. at 17.

III.     Amendment of Complaint

         Anticipating the dismissal of his claims, Iwuchukwu requests leave to file an amended

complaint. See Pl. Opp. at 18–19. Under Federal Rule of Civil Procedure 15(a)(2), “leave to

amend should be freely given unless there is a good reason, such as futility, to the contrary.”


6
         Defendants also argue that Iwuchukwu has failed to allege a protected activity and a causal connection
between the protected activity and adverse action. See Defs. Mot. at 15; see also Vogel v. D.C. Office of Planning,
944 A.2d 456, 463 (D.C. 2008) (stating elements of retaliation claim). The Court need not assess Plaintiff’s prima
facie case since his claim falls under the DCHRA’s religious exemption.
                                                         12
Willoughby v. Potomac Elec. Power Co., 100 F.3d 999, 1003 (D.C. Cir. 1996) (citing Foman v.

Davis, 371 U.S. 178, 182 (1962)); see also Fed. R. Civ. P. 15(a)(2) (“The court should freely

give leave when justice so requires.”). A district court has discretion to “deny a motion to amend

a complaint as futile if the proposed claim would not survive a motion to dismiss.” Hettinga v.

United States, 677 F.3d 471, 480 (D.C. Cir. 2012) (citing James Madison Ltd. by Hecht v.

Ludwig, 82 F.3d 1085, 1099 (D.C. Cir. 1996)); see also Willoughby, 100 F.3d at 1003 (deeming

amendment futile when plaintiff’s proposed filing stood “little chance” of making out “a

successful . . . claim”).

        In this case, granting leave to amend would be futile, as Iwuchukwu cannot plead facts

that would clear the jurisdictional bar of the ecclesiastical abstention doctrine. At bottom, he is

challenging the decision of his church’s governing body to deny him authorization to serve as a

Catholic priest. As discussed, supra, judicial review of such a decision is strictly prohibited, and

any attempt to amend Plaintiff’s pleading would be futile. Iwuchukwu’s request for leave to

amend his Complaint is therefore denied.

                                         CONCLUSION

        For the foregoing reasons, the Court will grant Defendants’ Motion to Dismiss and deny

Plaintiff’s request for leave to file an amended complaint. A separate Order will issue this day.




                                              FLORENCE Y. PAN
                                              United States District Judge

Date: February 11, 2022


                                                 13